Citation Nr: 0602662	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for PTSD and assigned a disability rating 
of 30 percent.

In September 2004, the veteran participated in a RO hearing.  
A transcript of that hearing has been associated with the 
claims folder.

A hearing was held before the Board by means of video 
conferencing equipment in November 2005, and a transcript of 
that testimony has been associated with the claims folder.

Pursuant to a November 2005 motion and the Board's granting 
thereof in November 2005, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  The veteran's service-connected PTSD is currently 
manifested by occasional intrusive recollections, occasional 
nightmares and panic attacks.





CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2003, prior to the initial 
decision on the claim in January 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
the March 2005 letter informed the veteran that to establish 
entitlement to an increased evaluation for PTSD, the evidence 
must show that his service-connected condition had gotten 
worse.  Additionally, the June 2004 statement of the case 
(SOC) informed the veteran of the VA's duty to assist under 
38 C.F.R. § 3.159 as well as provided him with the specific 
criteria necessary to establish a higher disability 
evaluation.

In this case, the RO informed the veteran in the June 2004 
SOC about the information and evidence that was necessary to 
substantiate the claim for an increased disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, 
the SOC stated that under the General Rating Formula for 
Mental Disorders, total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  A 
30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

In addition, the RO informed the veteran in the August 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran provide specific details of the combat 
related incident(s) that resulted in PTSD.  The veteran was 
requested to complete the enclosed PTSD questionnaire as well 
as reports of private physicians, if any, who had treated the 
veteran for PTSD since his discharge from service.  These 
reports should include clinical findings and diagnoses.  The 
veteran was also requested to provide the names of the 
facilities, dates and places where he was treated within the 
VA medical system.  If a participant in the Vet Center, the 
veteran was asked to provide the dates of his participation 
and the address of the Vet Center.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC and supplemental statements of the 
case (SSOC) of the reasons for the assignment of a 30 percent 
disability rating and, in so doing, informed him of the 
evidence that was needed to substantiate a claim for a higher 
initial evaluation.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Court of Appeals for Veterans Claims (Court) has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Despite attempts by the RO, 
additional evidence regarding the veteran's military record 
was not located.  The RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet.App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran through its actions.  See also 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); Garlejo v. 
Derwinski, 2 Vet.App. 619, 620 (1992).  
All available service medical records, VA medical records and 
private medical records pertinent to the years after service 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  As noted 
in the Introduction to this decision, the veteran also was 
afforded the opportunity to provide additional testimony at 
the hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case. 

II.  Background

The veteran served on active duty from April 1943 to March 
1947.

The veteran filed his original claim for service connection 
for PTSD in August 2003.

The veteran was a member of the 89th Infantry Division.  In 
November 2003, the National Personnel Records Center (NPRC) 
issued a formal finding of unavailability of service records 
for the veteran.

In a progress note from the Omaha VA Medical Center (VAMC), 
dated October 2001, the veteran expressed feelings of 
claustrophobia that he had not experienced before.  The 
veteran reported that any thought of being contained in a 
small environment brought back memories of the World War II 
(WWII), which included very distressing and sad thoughts.  He 
reported such episodes sometimes occurring at night, 
requiring him to stay up for several hours prior to going 
back to bed.  The veteran expressed confusion about why he 
experienced these problems.  The examiner diagnosed the 
veteran with seasonal affective disorder and a Global 
Assessment of Functioning (GAF) score of 50.  The examiner 
also noted possible PTSD.  The veteran's symptoms were noted 
to resemble the anxiety responses and hypervigilance 
associated with PTSD.

A progress note from the Omaha VAMC, dated in November 2001, 
stated that the veteran had determined the basis of his 
claustrophobia and inability to sleep.  The veteran reported 
that when he was three and a half years old, he suffered from 
a severe illness.  He reported this illness to be an empyema 
that required a surgical procedure and resulted in him being 
confined to his bed, sometimes strapped down and unable to 
move.  This picture was frequently the content of his 
nightmares.  He stated that, since having made this 
correlation, he had felt much more relaxed.  He had not had a 
recurrence of nightmares.  Upon objective assessment, the 
examiner noted that the veteran was neatly attired with no 
psychomotor symptoms, a cheerful attitude and extremely 
enthusiastic in his sharing of the new insight he had 
developed regarding his symptoms.  He demonstrated a goal-
directed thought process, with no signs of cognitive 
deficits, good insight and the ability to make informed 
decisions.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 55.

A VAMC progress note dated August 2003 noted that the veteran 
felt much relief after determining what had caused him to 
experience his significant problems.  The veteran explained 
that during WWII he had been part of a company that landed on 
shore in France where he had almost frozen to death.  The 
veteran recalled shaking and shivering violently while trying 
to fit into his sleeping bag.  He stated that he made a great 
deal of noise trying to get into his sleeping bag and was 
certain that enemy soldiers nearby would hear him and he 
would be killed.  The veteran stated that he felt somewhat 
relieved now when he wakes up with sudden nightmares and felt 
panicked due to the sheets being wrapped around him, that he 
understands why he reacts this way.  Upon objective 
examination the veteran was neatly attired with no 
psychomotor symptoms.  His affect showed fair range, he had 
goal-directed thought processes with no signs of distress.  
He appeared to be significantly affected by the realization 
described above.  He was diagnosed with PTSD.

The veteran participated in a VA PTSD examination in November 
2003.  The veteran reported that he slept poorly and had 
insomnia.  He often felt anxious and had intrusive 
recollections of his childhood surgery as well as the 
sleeping bag incident.  He reported having panic attacks at 
least on a monthly basis that were accompanied by autonomic 
arousal, increased blood pressure, feelings of suffocation 
and his throat clamping.  He had poor energy but denied any 
suicidal or homicidal ideation in the past or present.  The 
examiner reported that the veteran clearly had a childhood 
trauma that lead to PTSD.  This was clearly exacerbated by 
the veteran's experience in France during his time in the 
military.  The veteran avoided discussing his military 
experiences and had a mildly restricted affect.  He 
demonstrated an exaggerated startle response but was not 
overly hypervigilant.

Upon mental status examination, the veteran was pleasant, 
forthcoming, well groomed and well dressed.  His speech was 
clear and spontaneous with no pronounced latency.  His 
thoughts were linear and logical and his mood was anxious.  
His affect was mildly restricted, but there were no active 
suicidal or homicidal ideations.  There was no evidence of 
hallucinations, ideas of reference or other distortions of 
perception.  Cognitively, he was alert and oriented in all 
dimensions.  His abstractions were full and integrated and 
his insight was relatively good.  The examiner diagnosed him 
with PTSD and panic disorder.  He was assigned a GAF score of 
50.

The veteran also submitted private medical records from J.C., 
M.D. dated 1997 through 1998.  These records indicated the 
veteran suffered from insomnia and mild depression.

The veteran participated in a VA PTSD examination in November 
2004.  The veteran reported having intrusive recollections 
approximately every two to three weeks.  He noted distressing 
dreams or nightmares ever two to three weeks.  He did have 
flashblacks on very rare occasions and they occurred 
approximately once to twice per year.  He also reported 
becoming upset when he watched programming on Iraq or other 
documentaries about war themes.  Physiological reactions 
included shortness of breath, waking up with sweating and 
panic type symptoms when his heart was racing as related to 
the PTSD symptoms.  There was no increase of PTSD symptoms.  
The veteran reported that he had several friends with whom he 
shared his experiences and felt that it was helpful to talk 
about the military experience to move on in his life.  The 
examiner noted that it appeared the veteran's PTSD symptoms 
were decreasing although they had not fully remitted.

Regarding activities of daily living (ADLs), the examiner 
noted that from the mental health perspective alone, PTSD had 
a nearly minimal impact upon his ADLs.

Upon mental status examination, the veteran was well dressed 
with neatly styled hair.  He was relaxed with good posture 
and gestured with his hands when speaking.  His behavior was 
appropriate with no aberrant or bizarre behaviors.  His eye 
contact was good and he appeared to be assertive.  He was 
verbally articulate with a good vocabulary and his speech was 
fully understandable.  The veterans' associations were 
coherent, relevant and tight, and there was no associational 
disturbance.  He denied auditory and visual hallucinations 
and delusions and no signs or symptoms were noted.  His 
affect was euthymic and he reported his mood for the past 
several months as "pretty stable."  The veteran was 
laughing and joking during the examination.

The examiner diagnosed the veteran with PTSD, chronic with 
symptoms decrease.  He was assigned a GAF score of 70, 
indicative of mild symptoms of PTSD.  It was also noted that 
the previous examiner in November 2003 had assigned a GAF 
score of 50 for PTSD and panic attacks.  The November 2004 
examiner found the veteran's symptoms had stabilized with 
medication with very few symptoms.  For example, intrusive 
recollections one time every three weeks.  This was 
considered very mild.  Nightmares were also about every three 
weeks.  The flashbacks were almost nonexistent in a one year 
period; therefore the GAF score assigned was 70.

III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); see also Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2005) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2005).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) [citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)].  GAF designations or "codes" ranging 
between 71 to 80 reflect that, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  See DSM-IV at 32.  
GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2005).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107 (West Supp. 2005).

IV.  Reasons and Bases

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign the next higher or 50 percent 
rating, the record must show that the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds that symptoms commensurate with the criteria 
for a 50 percent rating are not shown by the record.  In this 
regard, the record establishes that VA treatment records as 
well as the November 2003 and November 2004 VA examinations 
do not reveal that the veteran's condition is worse than 
originally contemplated.  The November 2003 examination found 
that the veteran often felt anxious and had intrusive 
recollections of his childhood surgery as well as being stuck 
in his sleeping bag during service.  He experienced panic 
attacks at least on a monthly basis, but not more than once 
per week.  Upon mental status exam, the veteran was pleasant, 
forthcoming, well groomed and well dressed.  His speech was 
clear and spontaneous with no pronounced latency and his 
thoughts were linear and logical and his mood anxious.  His 
affect was mildly restricted, but there were no active 
suicidal or homicidal ideations.  The results of the November 
2003 examination are not indicative of a higher disability 
rating.
During the November 2004 VA examination, the veteran reported 
distressing dreams or nightmares every two to three weeks.  
He had flashbacks on very rare occasions and they occurred 
approximately once to twice per year.  The examiner noted 
that there was no increase of PTSD symptoms since the last 
examination in November 2003.  The veteran also reported that 
he had several friends with whom he shared his experience and 
felt that it was helpful to talk about his military 
experience to move on with his life.  The examiner noted that 
the veteran's PTSD symptoms were decreasing although they had 
not fully remitted.  The examiner diagnosed the veteran with 
a GAF score of 70.

The evidence of record does not reflect that the veteran had 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech.  He did suffer from panic attacks, but 
not more than once per week.  The examiners noted the veteran 
to be very pleasant, aware of his situation, and taking steps 
to handle his experiences in the appropriate manner.  He did 
not have impaired judgment or thinking.  The veteran also 
maintains several close friendships and enjoys a close 
relationship with his family.

Additionally, the record establishes that the veteran, on 
examination in November 2003, had a GAF score of 50.  The 
Board notes that the veteran's reported GAF scores reflect 
moderate to serious symptomatology.  On examination in 
November 2004, the veteran's GAF score was noted as 70, 
reflecting some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  As such, 
the Board finds the clinical findings on the VA psychiatric 
evaluations between November 2003 and November 2004 and the 
veteran's GAF scores of 50 and 70 demonstrate no more than 
mild to moderate symptoms, and are consistent with the 
current 30 percent rating.  

As the preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 30 percent for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).


ORDER


Entitlement to an initial evaluation in excess of 30 percent 
disabling, for post-traumatic stress disorder (PTSD) is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


